 

Exhibit 10.1

 

JACKSONVILLE JAGUARS

SPONSORSHIP AGREEMENT

 

This Sponsorship Agreement (this “Agreement”) is entered into as of November 27,
2017 (the “Execution Date”) by and between Jacksonville Jaguars, LLC, a Delaware
limited liability company (“Club”), and The ARC Group, Inc., a Florida
corporation (owner and operator of Dick’s Wings and Grill) (“Sponsor”). This
Agreement consists of this Sponsorship Agreement and Exhibits A and B hereto,
each of which is incorporated into and forms a part of this Agreement by this
reference.

 

RECITALS

 

A.     Club owns and operates the National Football League (“NFL”) team known as
the Jacksonville Jaguars (the “Team”) and has the right to grant sponsorship
rights and to exploit certain commercial, advertising and related opportunities
with respect to the Team, including at the football-based stadium in
Jacksonville, Florida currently named EverBank Field (the “Stadium”).

 

B.     Sponsor wishes to obtain certain sponsorship rights, benefits and
opportunities with respect to the Team in connection with the advertising and
promotion of the Sponsor Business (as defined below).

 

In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1.      Term of Agreement. This Agreement shall be binding on the parties hereto
as of the Execution Date. The term of this Agreement (the “Term”) shall commence
as of April 1, 2018 (the “Effective Date”) and shall expire upon the later of:
(a) the conclusion of the 2022/23 NFL season and (b) the last day in February,
2023 (such expiration date, the “Scheduled Expiration Date”), unless sooner
terminated pursuant to the terms of this Agreement.

 

2.      Sponsor Rights and Benefits. Subject to the terms and conditions of this
Agreement, as part of the consideration of the full and timely payment of the
Sponsor Fees, Club hereby grants to Sponsor, and Sponsor hereby accepts, solely
in the Territory, and during the Term: (i) the right to use the Benefits set
forth on Exhibit A and the license and right to use the Team Marks solely in
connection with the advertisement and promotion of Sponsor’s Dick’s Wings and
Grill branded restaurants (the “Sponsor Business”) in accordance with this
Agreement; and (ii) the right to use the designation “Official Wings of the
Jacksonville Jaguars” and such other designations as Club and Sponsor may agree
to in a writing from time to time (collectively, the “Official Designations”),
solely in connection with the Sponsor Business. No license or right is granted
for the use of any other Club intellectual property for any other purpose, in
any geographic area outside the Territory, for any medium of distribution that
cannot be reasonably limited to the Territory, or during any period before or
after the Term. The rights granted to Sponsor pursuant to this Section 2 may not
be used to promote or advertise any products or services of Sponsor other than
the Sponsor Business, or any other person or entity, whether directly or by
affiliation, cooperation, co-sponsorship, or any joint programs or promotions.

 

3.      Annual Fees; Playoff Payment.

 

(a)       In consideration for the Benefits, during each Contract Year of the
Term, Sponsor shall pay Club, in accordance with this Section 3(a) and Section
2(d) of the Terms and Conditions, the amount set forth next to the applicable
Contract Year below (the “Annual Fee”).

 



First Contract Year (2018/19):  $200,000  Second Contract Year (2019/20): 
$204,000  Third Contract Year (2020/21):  $208,080  Fourth Contract Year
(2021/22):  $212,240  Fifth Contract Year (2022/23):  $216,490 



 

Sponsor shall pay Club the Annual Fee for each Contract Year of this Agreement
in six (6) equal installments, each
due on or prior to the 1st of each month between June and November of the
applicable Contract Year.

 

(b)       In addition to the Annual Fees identified in Section 3(a) above,
Sponsor shall provide Club with food, beverage and serving products from
Sponsor’s Dicks’ Wings restaurant with values equal to the following (each, an
“Annual Trade Value”):

 



First Contract Year (2018/19):  $35,000  Second Contract Year (2019/20): 
$35,700  Third Contract Year (2020/21):  $36,410  Fourth Contract Year
(2021/22):  $37,140  Fifth Contract Year (2022/23):  $37,890 



 

As part of the Annual Trade Value, Sponsor shall provide Club with a designated
liaison who will coordinate the menu and quantities to be provided by Sponsor.
Sponsor shall deliver the food (the cost of which is included in the Annual
Trade Value) to the Stadium at the time and location specified by Club. If any
portion of the Annual Trade Value is not used in any given Contract Year, such
unused amount shall carry forward to the subsequent Contract Year. If any
portion of the Annual Trade Value is not used at the end of the Term, Club shall
be permitted to use such unused amount within twelve (12) months following
expiration of this Agreement. The parties acknowledge that the Annual Trade
Value is inclusive of any taxes, surcharges or related fees applicable to the
orders placed by Club during the Term.

 

 

 



 

(c)       If, during the Term, the Team plays in the Hall of Fame game, or any
post-season playoff game, including any wild card, divisional playoff,
conference championship, or Super Bowl (each, a “Playoff Game”), to the extent
Club has the necessary rights to grant the Benefits identified on Exhibit A for
such Playoff Game, Sponsor shall pay Club an additional amount per Playoff Game
equal to a pro-rated portion of the Annual Fee applicable during the
then-current Contract Year. The pro-rated portion shall be determined by Club
using Club’s internal line item accounting values as set forth in Club’s
standard rate card for such Benefits during each Playoff Game; provided that the
cost of the Playoff Game tickets shall be based upon the generally applicable
price for such tickets (the “Playoff Payments”). Sponsor shall pay the Playoff
Payments in accordance with Section 2(d) of the Terms and Conditions not later
than 30 days following Sponsor’s receipt of an invoice requesting payment for
such Playoff Games; provided that Club’s failure to deliver such an invoice
shall not, and not be construed to, relieve Sponsor of any obligation to pay any
amount owed to Club.

 

4.      Definitions. Capitalized terms used but not otherwise defined herein
have the respective meanings given to them on Exhibit B (as it may be amended or
otherwise modified from time to time, the “Terms and Conditions”).

 

5.      Standard Terms and Conditions. Except as expressly set forth in this
Sponsorship Agreement or Exhibit A, all Benefits granted by Club to Sponsor
hereunder shall be subject to, and Sponsor shall at times comply with, the terms
and conditions set forth in the Terms and Conditions.

 

6.      Notices. Any notice or other communication under this Agreement shall be
in writing and shall be considered given when delivered personally or by
electronic mail (confirmed by one of the other permissible methods of giving
notice hereunder), one business day after being sent by a nationally recognized
overnight courier, or three business days after being mailed by registered or
certified mail, postage prepaid and return receipt requested, to the parties at
the following addresses (or at such other address as a party may specify by
notice to the other):

 

To Sponsor: The ARC Group, Inc.   To Club: Jacksonville Jaguars, LLC   6327-4
Argyle Forest Blvd.     1 EverBank Field Drive   Jacksonville, Florida 32244    
Jacksonville, Florida 32202   Attn: Rick Akam     Attn: Scott Massey   Title:
CEO     Senior Vice President, Corporate Partnerships   Email:
rick@dickswings.com     masseys@nfl.jaguars.com

 

With a copy to: _________________________   With a copy to: Jacksonville
Jaguars, LLC   _________________________     1 EverBank Field Drive  
_________________________     Jacksonville, Florida 32202   Attn:
____________________     Attn: Megha Parekh   Title: ____________________    
Senior Vice President, Chief Legal Officer   Email: ____________________    
parekhm@nfl.jaguars.com

 

Notwithstanding the foregoing, delivery of an invoice via solely electronic mail
shall constitute sufficient delivery under this Agreement.

 

7.      Integration; Amendment. This Agreement contains the complete
understanding between the parties hereto and supersedes all prior and
contemporaneous written or verbal agreements or understandings (including but
not limited to all negotiations, term sheets, letters of intent, presentations,
and prior drafts of this Agreement) relating to the subject matter hereof. This
Agreement may not be amended or otherwise modified except in a writing
specifically referring to this Agreement and signed by authorized
representatives of Sponsor and Club.

 

8.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which taken
together shall constitute one single agreement. Delivery of an executed
counterpart by electronic transmission shall have the same effect as delivery of
an original ink counterpart.

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed in
Jacksonville, Florida, by its duly authorized representative with the intent
that it be binding as of the Execution Date.

 

CLUB:   SPONSOR: JACKSONVILLE JAGUARS, LLC   The ARC Group, Inc.       By: /s/
Scott Massey   By: /s/ Richard W. Akam   Scott Massey     Rick Akam   SVP,
Corporate Partnerships     CEO

 

 [tv481167_ex10-1img1.jpg] Page 2 of 4

 

 

EXHIBIT A

 

Sponsorship Benefits

 

For purposes of clarity, the Benefits set forth on this Exhibit A are subject to
the terms and conditions of this Agreement, including the Club Approval Rights
under Section 5 of the Terms and Conditions.

 

1.STADIUM SIGNAGE

 

a.Carousel Messaging: Sponsor shall receive three (3) minutes of real time (and
not game clock time) of display of a Sponsor Mark on LED carousel Signage on one
(1) of the main video boards above the north or south end zone during each
quarter of each preseason and regular season Jaguars Home Game. During each
three (3) minute segment, Sponsor may include up to thirty seconds (:30) of
animated messaging. Sponsor shall be solely responsible for any costs related to
the animated messaging.

 

a.Ribbon LED Signage: Sponsor shall receive display of a Sponsor Mark on the LED
ribbon boards located on the fascia on the east and west sides of the Stadium
for thirty seconds (:30) of real time (and not game clock time) during each
quarter of each preseason and regular season Jaguars Home Game. The exact timing
of each display shall be determined by Club.

 

b.Concourse Signage: Sponsor shall receive display of a Sponsor Mark or
Advertisement on five (5) back-illuminated advertising panels at certain
locations on the Stadium concourses to be displayed during each preseason and
regular season Jaguars Home Game. The exact size and location of each panel
shall be determined by Club.

 

2.RADIO

 

a.Radio Spots: Sponsor shall receive the following radio spots in Club radio
programming broadcasted by Club’s primary radio partner. The exact timing of
each spot shall be determined by Club or Club’s primary radio partner:

i.Jaguars Thursday: A total of twenty-three (23) thirty second (:30) spots for
broadcast of an advertisement of the Sponsor Business during certain initial
broadcasts of Jaguars Thursday.

ii.Pre-Game Show: One (1) thirty second (:30) spot for broadcast of an
advertisement of the Sponsor Business during each initial broadcast of the
Pre-Game Show (for a total of twenty (20) spots during each Contract Year).

iii.In-Game: One (1) thirty second (:30) spot for broadcast of an advertisement
of the Sponsor Business during the initial broadcast of each preseason and
regular season Team Game radio broadcast (for a total of twenty (20) spots
during each Contract Year).

 

3.DIGITAL

 

a.Banner Ad: During each Contract Year, Sponsor shall receive display of a
Sponsor Mark on one (1) banner advertisement in respect of the Sponsor Business
that rotates throughout www.jaguars.com (approximately 300x250 pixels) and that
links to Sponsor’s official website. The exact placement of the banner shall be
determined by Club in its sole discretion.

 

b.Gameday Magazine: During each Contract Year, Sponsor shall receive space to
display one (1) full page advertisement in respect of the Sponsor Business and
display of a Sponsor Mark in each digital (or printed, as determined by Club)
issue of the Gameday Magazine distributed to Club’s season ticket members prior
to each Jaguars Home Game. The exact size and placement of the advertisement and
timing of each distribution of the Gameday Magazine shall be determined by Club
in its sole discretion.

 

c.Social Media Feature: During each Contract Year, Sponsor shall be the
presenting sponsor of a video feature that highlights a top rushing play by a
Team player during each preseason and regular season Team Game (the “Feature”).
The top rushing play shall be determined by Club in its sole discretion. Such
presenting sponsorship shall consist of the following:

i.A Sponsor Mark displayed in the Feature, which shall be published by Club to
Club’s official Facebook, Twitter, Instagram or Snapchat account. The post will
tag Sponsor’s official corresponding social media account. The content, timing
and frequency of such social media posts and the social media platforms shall be
determined by Club.

 

4.HOSPITALITY

 

a.Season Tickets: Sponsor shall receive tickets (in Section 150, Row X, Seats
5-8, or a substantially similar location) to each preseason and regular season
Jaguars Home Game.

 

 [tv481167_ex10-1img1.jpg] Page 3 of 4

 



 

5.CONCESSIONS

 

a.Branded Concession Stands: During each preseason and regular season Jaguars
Home Game and Other Events as requested by Club or the Stadium concessionaire
(“Concessionaire”), Sponsor shall have the right to display Sponsor branding on
(i) one (1) fixed concession stand in the Stadium located in the Bud Light Party
Zone; and (ii) the fixed concession stand identified as Concession Stand 118 on
the Stadium concourse (collectively, the “Stands”). The exact size and location
of the Stands shall be determined by Club. The exact design of the Stands shall
be mutually agreed upon between Sponsor and Club. Sponsor may display Signage
displaying a Sponsor Mark in and/or on the Stand. Sponsor shall be responsible
for all costs associated with the branding and Advertising in respect of the
Stand.

 

b.Vending: Subject to the Concessions Agreement (as defined herein), Sponsor
shall have the right to have its food products sold or otherwise distributed
from the Stands and/or certain general concessions areas at the Stadium
determined by Club or the Concessionaire. For purposes of clarity, nothing in
this Agreement grants Sponsor the right to operate the Stand or otherwise sell
or distribute food products from or within the Stand. Sponsor shall enter into
an agreement with the Concessionaire to memorialize any such rights regarding
the sale or distribution of Sponsor’s products at the Stadium during each
Jaguars Home Game and Other Events (the “Concessions Agreement”). The exact
products to be sold and distributed shall be subject to Club’s final approval.
For purposes of clarity, Club reserves the right to sell other products at the
Stadium competitive to the Sponsor Business. Sponsor acknowledges that such
rights do not automatically extend to Other Events at the Stadium. Sponsor
acknowledges that Sponsor shall cooperate with the Concessionaire regarding
logistics and management of the Sponsor’s food products, and appropriate storage
and dispensation of the food products. In the event of any recall with respect
to Sponsor’s products provided to the Concessionaire pursuant to this Agreement
or the Concessions Agreement, Sponsor shall notify both Club and the
Concessionaire immediately upon issuance of such recall, and Club may, at its
sole discretion and without penalty, suspend the Benefits for a duration as
reasonably determined by Club. Any costs or expenses incurred by Club or the
Concessionaire with respect to any such recall shall be the sole responsibility
of Sponsor. Sponsor shall be responsible for the management and control over the
services provided by its staff members operating the Stands (“Sponsor Staff”)
and Sponsor shall be solely responsible for determining the terms of employment
for Sponsor Staff. Sponsor shall train Sponsor Staff or require Sponsor Staff to
undergo training provided by Concessionaire. The staffing levels at each Stand
shall be subject to Club’s approval.

 

 [tv481167_ex10-1img1.jpg] Page 4 of 4

 

